SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

49
CAF 11-02227
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF KISH MOSHER,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

JOEL MOSHER, RESPONDENT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR RESPONDENT-APPELLANT.

THOMAS M. O’DONNELL, ATTORNEY FOR THE CHILDREN, NIAGARA FALLS, FOR
SAWYER M. AND MAXWELL M.


     Appeal from an order of the Family Court, Niagara County (David
E. Seaman, J.), entered October 4, 2011 in a proceeding pursuant to
Family Court Act article 6. The order directed the parties to
participate in and cooperate in therapeutic supervised visitation for
petitioner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent father appeals from an order entered in a
proceeding commenced by petitioner mother seeking enforcement of a
2009 visitation order. Family Court determined that the father was
not in willful violation of the 2009 order, and the court continued
the existing supervised visitation arrangement. The father and the
Attorney for the Children contend on appeal that the court erred in
continuing supervised visitation. Inasmuch as the father never
requested a modification of the 2009 order and is not aggrieved by the
court’s disposition of the enforcement petition, this appeal must be
dismissed (see CPLR 5511; see generally Matter of Terrance M.
[Terrance M., Sr.], 75 AD3d 1147, 1147; Matter of Rivera v Perez, 299
AD2d 944, 944).




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court